This is an appeal from an order of the district court entered on a garnishment proceeding. A motion to quash and dissolve the garnishment was filed, and thereupon, upon due consideration, an order was entered on February 24, 1939, dissolving said garnishment. The petition in error with case-made attached was filed August 8, 1939. A motion to dismiss has been filed for the reason that under section 555, O. S. 1931, 12 Okla. St. Ann. § 983, an order which dissolves a garnishment can only be reviewed where the appeal is taken within 30 days from the date of the order. The appeal must be dismissed under the rule announced in Security Bldg.  Loan Ass'n of Oklahoma City v. Ward, 174 Okla. 238, 50 P.2d 651; Berry-Beall Dry Goods Co. v. Adams, 87 Okla. 291, 211 P. 79. These cases, after reiterating the rule announced above with regard to attachment, also hold that the same rule is applicable in an appeal from an order which discharges a garnishment.
Appeal dismissed.
BAYLESS, C. J., WELCH, V. C. J., and OSBORN, HURST, and NEFF, JJ., concur.